Citation Nr: 0736078	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-16 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

2.  Entitlement to service connection for a bilateral forearm 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978, and from February 1981 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim of entitlement 
to service connection for a right knee disability, and denied 
his claim for service connection for a bilateral forearm 
disability.  

The issue of entitlement to service connection for a 
bilateral forearm disability is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a right knee 
disability was previously denied in a November 1978 rating 
decision.  The veteran did not appeal the decision.

2.  Evidence received since the November 1978 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim for 
service connection.


CONCLUSIONS OF LAW

1.  The November 1978 rating decision that denied service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2007).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a right knee disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In a November 1978 rating decision, the RO denied the 
veteran's claim for service connection for a right knee 
disability.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Thus, the 
decision became final because the veteran did not file a 
timely appeal.

The claim of entitlement to service connection for a right 
knee disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim in May 
2002.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records 
for his first period of active service, post-service medical 
records dated prior to his February 1981 return to active 
service, and the veteran's own statements.  The evidence of 
record showed that the veteran had a right knee injury for 
which he underwent surgery prior to entering active service 
September 1974.  The RO found that there was no evidence that 
the veteran's right knee disability was aggravated or 
permanently worsened as a result of his active service from 
September 1974 to September 1978 and the claim was denied.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.

In support of his application to reopen the claim, the 
veteran submitted private treatment records dated from 
October 2000 to January 2002 and VA treatment records dated 
from May 2003 to September 2003 that show that he received 
treatment for right knee pain.  Additionally submitted 
evidence also includes the veteran's service medical records 
for his period of active service from February 1981 to May 
1986.  Finally, other new evidence includes the veteran's 
statements, both in written form and in March 2006 testimony 
before the RO, wherein he alleges that his right knee 
disability was aggravated or worsened as a result of his 
active service.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, while the 
additionally submitted clinical records demonstrate that the 
veteran received treatment for right knee pain, these records 
do not show that the veteran's right knee pain was aggravated 
by his active service.  Accordingly, they are largely 
cumulative of evidence already of record, and do not 
constitute evidence that raises a reasonable possibility of 
substantiating the claim.  The claim for service connection 
therefore cannot be reopened on the basis of that evidence.  
38 C.F.R. § 3.156(a).  The evidence at the time of the 
previous final denial showed that the veteran had a right 
knee disability that pre-existed his entry into active 
service, and was not aggravated by his service.  Accordingly, 
the new evidence showing only that the veteran received 
treatment for a right knee disability does not relate to any 
unestablished facts necessary to substantiate the claim.  

The service medical records for the veteran's period of 
active service from February 1981 to May 1986 also cannot 
serve as a basis for reopening the claim.  The veteran did 
not receive treatment for right knee pain at any time during 
this period.  On examination prior to separation, it was 
noted that the veteran had been on a permanent profile for 
his right knee during his first period of active service.  
However, after his break in service, he was not given a 
profile for his right knee.  As these records show that the 
veteran was not given a profile for his right knee during his 
second period of active service, and do not demonstrate 
treatment for right knee problems during his second period of 
active service, they do not show evidence of aggravation of 
the right knee as a result of service.  Accordingly, they do 
not constitute evidence that raises a reasonable possibility 
of substantiating the claim.  The claim for service 
connection therefore cannot be reopened on the basis of that 
evidence.  38 C.F.R. § 3.156(a).

Neither may the claim be reopened on the basis of the 
statements submitted by the veteran.  The veteran's 
statements are new but not material.  The veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  While the veteran can attest 
to his symptoms (including worsening of symptoms) that he 
experienced, he lacks the medical competence to determine 
that his right knee disability was aggravated as a result of 
his service.  Additionally, the veteran's statements are 
mainly cumulative of those considered at the time of the last 
final decision on this issue.

Although the veteran has submitted new evidence that was not 
before the RO in November 1978, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  The new evidence does not show that the 
veteran's right knee disability was aggravated as a result of 
his active service.  Therefore, the new evidence is not 
material.  Thus, the claim for service connection for a right 
knee disability is not reopened and the benefits sought on 
appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in July 2002 and February 2003; 
a rating decision in July 2003; and a statement of the case 
in March 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Additionally, at the time of the prior final 
denial of the claim in November 1978, VA informed the veteran 
that his claim was denied because he had failed to submit 
evidence that demonstrated that his right knee disability was 
aggravated as a result of his active service.  This 
communication, in addition to the above correspondence, 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2006 
supplemental statement of the case.  The veteran received 
additional notice in January 2007.  However, the Board finds 
that the issuance of a supplemental statement of the case is 
not required because no evidence has been received subsequent 
to the March 2006 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a right knee disability remains denied 
because new and material evidence has not been received to 
reopen the claim.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a bilateral forearm 
disability.

The veteran's service medical records reflect that in March 
1984 he reported to sick call with complaints of right wrist 
pain that had persisted for the last two weeks.  Physical 
examination revealed equal strength of both wrists, with the 
right wrist being noted to be larger than the left.  He had 
tenderness to deep palpation.  The veteran was noted to be 
right-handed.  The assessment was tendon injury of the right 
wrist.  He was prescribed pain medication and instructed to 
avoid heavy lifting for four days.

Approximately two weeks later, the veteran returned to sick 
call with complaints of swelling from his left forearm to his 
wrist.  Physical examination revealed noticeable swelling of 
the soft tissue from the left forearm to the wrist, and 
decreased grip strength, bilaterally.  The assessment was 
possible autoimmune tendonitis or rheumatoid arthritis.  The 
veteran was scheduled for further testing.  The veteran was 
next seen approximately one week later.  At that time, he had 
swelling and pain of both wrists and forearms, with no 
improvement or worsening.  The assessment was tendonitis, 
rule out rheumatoid arthritis.  He was started on a trial of 
Cortisone.  On evaluation approximately two weeks later, the 
veteran had finished his Cortisone therapy.  He had some 
improvement of pain but no change in swelling.  Physical 
examination revealed two distinct nodules on the right 
forearm over the ulnar side.  He had improvement of his grip 
strength, particularly on the right.  There was no evidence 
of splenomegaly.  The rheumatoid arthritis titre was 
negative.  The veteran was assessed with rheumatoid arthritis 
and started on Salicylate therapy.

In May 1984, the veteran still had swelling of both wrists, 
but was found to have full range of motion of the wrists.  In 
June 1984, the veteran was found to have persistent swelling 
and tenderness over the exterior tendons in the left distal 
lower arm.  Flexion of the wrist and full extension of the 
fingers elicited pain.  The assessment was tenosynivitis.  
The veteran's wrist and hand were wrapped for complete 
immobilization.  On examination in September 1985, prior to 
separation from service, no abnormalities of the wrists or 
forearms were found.

The veteran underwent VA examination of his arms in May 2003.  
At that time, the veteran reported a history of intermittent 
swelling of his forearms since his second period of active 
service.  He described experiencing sharp pain when lifting 
heavy objects but otherwise stated that he did not experience 
pain.  Physical examination revealed mild swelling at the 
distal forearms, bilaterally.  He had elbow flexion to 145 
degrees bilaterally, extension to 0 degrees bilaterally, 
forearm pronation to 80 degrees bilaterally, supination to 80 
degrees bilaterally, wrist palmar flexion to 80 degrees 
bilaterally, dorsiflexion to 70 degrees bilaterally, ulnar 
radiation to 45 degrees bilaterally, and radial deviation to 
20 degrees bilaterally.  X-ray examination of the forearms 
revealed no abnormalities.  The diagnosis was bilateral 
forearm swelling with no function loss of range of motion due 
to pain.  The examiner did not opine as to whether the 
veteran's current swelling of the bilateral forearms was 
related to the swelling for which he was treated during 
active service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the veteran has 
already been afforded a VA examination.  Significantly, 
however, the veteran's service medical records were not 
available for review at the time of the examination, and the 
examiner did not comment as to the etiology of the swelling 
of the forearms, or as to whether his current problem was 
related to the swelling for which he was treated in service.  
Thus, while the veteran in this case has already been 
afforded a VA examination, the Board finds that the 
examination was inadequate, given that the claims folder was 
not available for review, and thus an accurate assessment of 
the veteran's condition could not be determined.  To ensure a 
thorough examination and evaluation, the veteran's disability 
must be viewed in relation to its history.  38 C.F.R. § 4.1 
(2007).  Therefore, the claim must be remanded for an 
examination with review of the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his 
complaints of bilateral swelling of the 
forearms.  Any further indicated studies 
must also be conducted.  The claims file 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  The examiner should 
provide an opinion as to whether it is as 
likely as not (50 percent probability or 
greater) that any current disorder 
affecting the forearms or wrists is 
causally or etiologically related to the 
symptoms the veteran experienced during 
service.  The examiner should provide the 
rationale for the opinion provided.

2.  Then, readjudicate the veteran's claim 
for service connection for a bilateral 
forearm disability.  If the decision 
remains adverse to the veteran, issue a 
supplemental statement of the case.  Allow 
the appropriate period for response.  
Then, return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


